Citation Nr: 9926076	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 3, 1968, to 
February 26, 1969.  He also served on active duty for 
training from March 22, 1987, to July 28, 1987, and on 
temporary active duty from June 3, 1988, to December 31, 
1988, and from February 18, 1989, to September 29, 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
psychiatric disorder.

Subsequent to a Travel Board hearing in September 1997, the 
Board remanded the case to the RO for additional development.  
That development has been accomplished, and the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  An acquired psychiatric disability is not related to the 
veteran's periods of active service or to any incident of 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he currently suffers from 
psychiatric problems which began when he was on active duty 
in 1968 and 1969 and which were directly related to service.  
He claims that the documented "nervous breakdown" he 
suffered in February 1969 was the beginning of a lifelong 
problem with depression.  He has alleged that he suffered 
additional mental and emotional distress during a more recent 
period of service in the Persian Gulf.  As a result, he 
maintains that service connection for a psychiatric condition 
is warranted.  

The Board finds that the veteran's claim for service 
connection is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to the claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, such as psychoses, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
duty" means full-time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(21).  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred in line of duty.  38 U.S.C.A. § 101(24).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Signed statements of veterans relating to the 
origin or incurrence of any disease or injury made in service 
if against his own interest, are of no force and effect, if 
other data do not establish the fact.  Other evidence will be 
considered as though such statements were not of record.  38 
C.F.R. § 3.304(b)(3).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Initially, the Board notes that the appellant meets the 
criteria for status as a veteran with respect to his service 
in 1968-1969, and with respect to his other active duty 
service.  It is uncontroverted that the veteran was seen at 
an outpatient clinic while on active duty on February 14, 
1969, a sick call treatment record shows that medication was 
prescribed for a "nervous breakdown."  The psychiatric 
evaluation was normal on February 19, 1969, when he was 
examined in connection with an unsuitably discharge.  

There are no other entries in the service medical records for 
any of the veteran's periods of service showing any 
complaints or findings of mental or emotional health 
problems.  To the contrary, there are numerous examination 
reports associated with the veteran's subsequent periods of 
service which show that he had no mental health problems, had 
never been treated for a mental health condition, and was fit 
for world wide service.  Medical certificates attesting to 
his fitness for service dated in 1993 and 1995 are signed by 
Dr. Gary Davis.  In addition, a medical examination report 
dated in 1993 showing no mental health problems is signed by 
Dr. Davis.  

In a July 1995 rating decision, the RO denied service 
connection for a nervous breakdown, noting that such a 
condition preexisted service.  This finding was based 
primarily on the veteran's description of a reported yet 
unconfirmed history of nerves on his induction physical 
examination.  However, the veteran's mere check next to the 
question of whether he had ever had nervous trouble of any 
sort does not in this instance constitute "a defect, 
infirmity or disorder noted at entrance into service," which 
would alone rebut the presumption of soundness.  See 
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A written statement signed by the veteran's mother indicates 
that he has been suffering from emotional problems since he 
had his nervous breakdown in service.  A written statement 
from the veteran's wife indicates that, since they were 
married in 1971, he has suffered from a nervous condition 
which has, in her estimation, progressively worsened.  

Outpatient records from the Tulsa VA Clinic show that the 
veteran sought psychiatric treatment on several occasions 
from June 1995 to February 1996.  In June 1995, he presented 
for acute care with complaints of nervousness and shakiness.  
He reported that he had had problems since he returned from 
the Persian Gulf in 1989.  The pertinent assessment was 
anxiety.  A subsequent mental health clinic evaluation 
yielded a diagnosis of rule out depression.  He was referred 
to his private doctor.  In September 1995, the veteran again 
sought acute care.  He reported that he had been seeing Dr. 
Gary Davis, with whom had he had become acquainted through 
his naval reserve service.  The assessment was chronic 
fatigue and questionable depression.  In February 1996, he 
presented requesting refill of his medications allegedly 
prescribed by non-VA physicians.  He reported that he was 
taking Trazadone.  The veteran was informed that the 
prescriptions were not refillable at VA.  

Several written statements have been provided allegedly by 
the veteran's treating physician, Gary Davis, M.D., 
indicating that Dr. Davis has provided mental health 
treatment to the veteran since 1989.  Dr. Davis has offered 
opinions regarding the origin of the veteran's mental health 
problems.  In a document dated in October 1996, written by 
the veteran and apparently signed by Dr. Davis, it is 
indicated that the veteran's nervous breakdown and depression 
were a direct result of his active duty.  In a statement 
received in September 1997, Dr. Davis indicated that he had 
treated the veteran for chronic depression since 1989 when he 
returned from military service in the Middle East which, in 
Dr. Davis' opinion, "the military contributed to 
significantly."  Finally, in a typed statement dated in 
December 1997, Dr. Davis indicated that it was as likely as 
not that the veteran's nervous condition stemmed from active 
military service.  

Pursuant to the Board's remand in March 1998, the RO obtained 
relevant medical records and requested Naval Reserve records.  
The veteran was also afforded a VA psychiatric evaluation.  
Private and VA treatment records show that he has undergone 
mental health treatment since 1990.  His diagnoses include 
depression, dysthymia and neuropsychiatric difficulties.  
Records obtained from Shashi Husain, M.D., dated in 1995 and 
1996, note mental depression, but indicate no opinion as to 
etiology or the disorder or any relationship to service.  

A mental health evaluation conducted in August 1998 by Thomas 
A. Hoffman, Ph.D., a psychologist with the VA, includes a 
diagnosis of dysthymia.  The veteran reported that his 
symptoms were exacerbated in service in 1968 and 1969 and 
again in 1988.  

Although there was some confusion as to the reported history 
of the veteran with regard to whether a mental condition 
preexisted service, the medical record does not clearly show 
that a psychiatric disability existed prior to any active 
service.  Upon consideration of all of the evidence, 
including the in-service medical records and subsequent 
medical opinions, and in view of the veteran's repeated 
personal medical history of no preexisting psychiatric 
problems noted on medical records and the lack of medical 
evidence of a preservice diagnosis, the record does not 
support a conclusion that psychiatric disorder preexisted 
active service beginning in 1968.  

Significantly, there are no medical records which show the 
that the veteran was ever treated for, or was diagnosed as 
having a psychiatric disorder prior to this service.  Thus, 
the Board finds that the presumption of soundness has not 
been rebutted by the requisite clear and unmistakable 
evidence.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  (The 
presumption of soundness would not be for application with 
respect period of active duty for training or inactive duty 
training in the absence of a finding of "veteran" status as 
to any such periods, but no periods of training have been 
implicated in this case.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995)).

At the time of his November 1998 VA psychiatric evaluation, 
the veteran reported he had had psychiatric difficulties 
since his period of service in 1968 and 1969, consistent with 
his contentions at hearings before the Board and the RO 
hearing officer that his condition had existed since his 
separation from naval service in 1969.  He has also reported 
that he suffered additional nervous breakdowns while on 
active duty status in the Middle East in 1988.  The veteran 
reported that he sought no specific medical help for these 
breakdowns because he was embarrassed.  The examiner reviewed 
the veteran's claims file prior to conducting the psychiatric 
interview.  The examiner reported a diagnosis of dysthymia.  
As to etiology, the examiner opined that the veteran's 
current psychiatric problems had been ongoing for some time 
prior to 1990, but that it was obviously impossible to 
ascertain exactly when they began.  

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric condition.  The veteran has 
indicated that he decompensated in service as evidenced by 
the treatment for a nervous breakdown in February 1969, and 
that he simply has not been the same since that time.  
However, the veteran did not seek treatment for many years 
after that service, and the brevity of the positive evidence 
in the medical record is insufficient to establish that a 
chronic condition existed during service in 1969.  
Furthermore, there is no continuity of symptomatology from 
that period of service to the present time, and the evidence 
does not otherwise suggest that any current psychiatric 
condition is related specifically to the 1968-1969 period of 
service.  

Although the Board has considered the opinions of Dr. Davis 
regarding a relationship between any current psychiatric 
condition and service, these opinions are not supported by 
treatment records, and the Board finds the rest of the record 
to be of greater probative weight.  Further, it is apparent 
that Dr. Davis began treating the veteran in association with 
his reserve duty in 1989.  Moreover, Dr. Davis did not 
indicate that he reviewed the veteran's claims folder or that 
he otherwise reviewed the veteran's earlier service medical 
records.  The doctor's statements pertain in large part to 
the later periods of service or unspecified service, and do 
not provide meaningful commentary on the 1968-1969 period of 
service which would persuade the Board that the current 
condition is related to the isolated incident reported on 
February 14, 1969.  

With regard to the subsequent periods of service, there is no 
indication of treatment for a mental health problems 
elsewhere in the service records.  No medical records could 
be obtained that showed that the veteran had suffered from 
his current condition contemporaneously with any of these 
periods of service.  It is noted that the VA psychiatric 
examiner concluded that it would be impossible to ascertain 
when the veteran's current psychiatric problems began, other 
than as likely as not for a number of years and obviously 
before 1990.  

The Board finds the opinions of Dr. Davis relating the 
veteran's psychiatric condition to servie to be of limited 
probative weight, particularly inasumch as the service 
medical records are negative for evidence of such a 
condition.  Moreover, several of the medical records which 
indicate that the veteran had no mental problems and was 
qualified for retention in the service were signed by Dr. 
Davis.  It appears that Dr. Davis found the veteran to be 
free of significant mental or psychiatric problems at the 
time of the examinations.  

In short, the relatively recent opinions regarding the 
veteran's psychiatric problems are not supported by the 
contemporaneous records and this fact is not accounted for in 
the opinions other than a statement in the October 1996 
opinion that "no service record entrys (sic) were made 
because [the veteran] was concerned that if he reported his 
condition that it would destroy his career, also his 
indepenance (sic)".  Although the veteran has urged that he 
never spoke about his problem out of embarrassment, the Board 
cannot presume that he was nonetheless suffering from a 
psychiatric disorder related to service based on the evidence 
of record.  (See Pond v. West, 12 Vet. App. 341, 344-345 
(1999) for a recent discussion of the importance of 
contemporary medical records and their probative value as 
contrasted with subsequent medical opinions).  

As to the veteran's assertions and those of family members, a 
lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
conclusion, the preponderance of the evidence is against the 
claim and the equipoise rule is not for application.  
38 U.S.C.A. § 5107(b) (1991).  







ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

